Title: From George Washington to William Milnor, 23 January 1775
From: Washington, George
To: Milnor, William



Dear Sir,
Mount Vernon 23d Jany 1775

Your favor of the 3d is come to hand. the Gentlemen for whom the forty musquets were intended, want no letters stamped on them; but I should think it would be an advantage to have them numbered. I cannot order Letters on the Cartooch Boxes, because I do not know the particular persons, for whom they are designed.
Your troubles, I find, are like to increase in proportion to your good nature in undertaking business, and the applications

which are made to me in the military Department. I have lately received a request from the Officers of the Prince William Independant company, for the following Articles;
4 Officers Sashes like the one you sent me.
4 Gorgets Do Do dbled having the Virginia arms engraved; but some what smaller than the last.
4 Shoulder Knots exactly like the one I had.
8 Do Do for the Sergeants & Corporals, also made of Gold; but not so showy, finishing at the point of the shoulder with a round rose of gold fringe—the rose to be a little broader than the double of the Lace which it is on.
The above things are for the Prince William Company, and will be paid for by the Gentlemen to whom the enclosed Letter is directed, & to whom you are to apply for the cost. As Sashes are not to be had in Philadelphia, the Gentlen beg that New York may be tried; and the whole to be sent as soon as ready. I am at the same time, in behalf of the Fairfax Independts, to request the favor of you to send, 8 Shoulder Knots for the Sergeants & Corporals of their company, exactly in all respects like those intended for Prince William.
These last shoulder Knots for the Fairfax company you will please to charge to me; and as soon as you can ascertain what I owe you, let me know it, that I may pay the money to you, or to your order.
If Cobourn shou’d not have sailed, before this Letter reaches you, please to direct the musquet you talk’d of sending per him, to Mr Grayson of Dumfries (along with the colours & Drums for Prince William) as the forty stand of arms are for that company. Pray how soon cou’d an hundred stand more, be got?
Please to inform old Mr Wilper, that we look upon the Peace, which Lord Dunmore made with the Indians to be conclusive & certain, & that I dare say it will be of lasting duration. Be so good at the same time to present him with the inclosed letter respecting his money I was to receive from Mr Cuthbert Bullett. I am, with complimts to Mrs Milnor Dr Sir Your most Obt Servt

G: Washington

